DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 9/6/22. The claims 2, 4-10, 14-18 are pending. The claims 2, 5 and 10 have been amended. 
Response to Arguments
Applicants amendments, filed 9/6/22 with respect to the previous objections and rejections of claims 5, 6-10, 17 and 18 under 35 U.S.C. 112(b) have overcome the respective rejection and objections. 
Applicant’s amendments, filed 9/6/22 with respect to the rejections of claims 2, 4-7, 9, 10 and 14-18 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhns et al (US7485124) (“Kuhns”); and the rejections of claims 8 under pre-AIA  35 U.S.C. 103(a) as being obvious over Kuhns have been fully considered and the amendments have overcome the rejection, since the splayable elements at the proximal end of Kuhns do not converge.
Applicants arguments, filed 9/6/22 with respect to the rejections of claims 2, 4-7, 9, 10, 14-16 and 18 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Companion (WO1994/026170). Applicant argues, Companion fails to disclose, teach or suggest “splayable elements that converge at a proximal end thereof”. Examiner disagrees, as stated in the rejection below. Companion discloses the insert 35 being a coiled structure, where the engaged end 115 of the insert 35 is compressed into the end of lumen 107 of the probe 110 as shown in Fig. 15 (Page 30, lines 5-8). Therefore, the “splayable elements” interpreted as the coils of the insert 35 would converge at a proximal end thereof by the compression of the insert 35 into the lumen 107 of the probe 110. Wherein when the distal portion of the “splayable elements” or coils of insert 35 are expanded by removal of the probe 110 as shown in Fig. 17 while proximal end of the splayable elements or coils of insert 35 are converged by remaining covered by the probe 110. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-7, 9, 10, 14-16, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Companion (WO1994026170).
Regarding claim 2, Companion discloses a system for remodeling prostatic tissue, comprising:
an elongate device (probe tube 110) configured to access a prostatic urethra by being inserted longitudinally through a urethra of a patient (Page 21, lines 18-24; see Fig. 17); and 
an expanding device (reinforcement insert 35) deployable between lateral lobes of a prostate gland via the elongate device and configured to compress at least a portion of the prostate gland of the patient and relieve constriction of the prostatic urethra by spreading the lateral lobes of the prostate gland that define a cross-sectional width of the prostatic urethra (insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30), 
wherein the expanding device comprises one or more splayable elements (coils of 35) that converge at a proximal end thereof (the coils at the proximal end of the insert 35 are converged when inside the probe 110, see Fig. 17 and Fig. 15 (Page 30, lines 5-8 and 32-34), wherein a distal portion of the splayable elements define a distal end of the expanding device (see Fig. 17, coils at distal end of 35) and spread the lateral lobes of the prostate gland by expanding in a radially outward direction away from a longitudinal axis of the prostatic urethra and the proximal end after a radial compression force is removed (where the coils at distal end of 35 would expand radially from the coils at proximal end of insert 35, when the probe 110 still covers the proximal end of insert 35, see Fig. 17, Page 21, lines 22-30).
Regarding claim 4, Companion discloses the system of claim 2 wherein the elongate device is configured to deploy the expanding device while a distal portion of the elongate device is within a urinary bladder of the patient (capable of deploying the insert 25 at the junction of the bladder and urethra, see Fig. 16).  
Regarding claim 5, Companion discloses the system of claim 2 wherein the radial compression force on the splayable elements is provided by a wall defining a lumen of the elongate device (see Fig. 15; Page 21, lines 22-30).  
Regarding claim 6, Companion discloses the system of claim 5 wherein the radial compression force is removed by deploying the expanding device from an opening in a distal portion of the elongate device (insert 35 is deployed from opening of 110 at the distal end, see Fig. 16; Page 21, lines 22-30).  
Regarding claim 7, Companion discloses the system of claim 2 wherein the splayable elements comprise at least two curved arms (petals 36b on the ring 36a of insert 35 are interpreted as “arms”, where the petals are conical shaped and therefore interpreted as “curved”; where there are at least two petals as shown in Fig. 18; the petals are splayable by moving from a closed position as shown in Fig. 4 to an open position as shown in Fig. 18, Page 31, lines 17-25). 
Regarding claim 9, Companion discloses the system of claim 2 wherein the splayable elements are made of stainless steel (Page 12, lines 1-2).  
Regarding claim 10, Companion discloses the system of claim 2 further comprising an anchoring element (pawl 122) configured to anchor in the prostatic urethra by having a shape that resists sliding of the expanding device in the proximal direction (pawl 122 extends out of insert 35 and presses against the wall of the urethra and therefore has a shape capable of resisting sliding of the expanding device in any direction; Page 32, lines 15-20). 
Regarding claim 14, Companion discloses the system of claim 2, further comprising an imaging modality (fiber optic coupled with video camera, C29:L20-25).  
Regarding claim 15, Companion discloses the system of claim 2 wherein the elongate device comprises an introducing sheath (probe tube 110 is interpreted as an “introducing sheath” by the structure being directly inserted into the body, Page 35, lines 4-6).  
Regarding claim 16, Companion discloses the system of claim 2 wherein the expanding device is configured to be removable from the prostatic urethra (the retrieval probe 110 is for placement and retrieval of the insert 35, see Abstract, Page 35, lines 25-30). 
Regarding claim 18, Companion discloses the system of claim 2 wherein the splayable elements exert force on tissue when expanded in the radially outward direction (Page 21, lines 22-30).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Companion.
Regarding claim 17, as Companion shows the system of claim 2 wherein the anchoring element originates at a proximal portion of the expanding device (proximal portion of the expanding device is interpreted as the anchoring element, where the pawl 122 extends from insert 35, see Fig. 19; as paw 122 is not at the distal most end, it is considered to encompass or at least make obvious a location at a proximal portion); Although Companion is not specific for the claim limitation, as Companion shows the pawl extending from insert 35 at a location on the expanding device, the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Companion.
Regarding claim 8, Companion discloses the system of claim 2 wherein the splayable elements comprise a plurality of curved arms (petals 36b on the ring 36a of insert 35 are interpreted as “arms”, where the petals are conical shaped and therefore interpreted as “curved”; where there are a plurality of petals as shown in Fig. 18). However, Companion is silent regarding at least four curved arms.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the device of Companion to comprise four curved arms for the purpose of acting as a valve (Page 31, lines 20-27 of Companion), since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Applicant has not disclosed that having four curved provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs as stated in Paragraph [0280] of the instant specification it appears the device may perform the intended function with two or more arms. 
Furthermore, absent a teaching as to criticality that the four curved arms provides a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-78552739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

                                                                                                                                                                                               /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771